29 F.3d 631
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Louis Juan DIAZ, Plaintiff-Appellant,v.MULTNOMAH COUNTY, et al., Defendants-Appellees.
No. 93-35342.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1994.*Decided July 6, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Louis Juan Diaz appeals pro se the district court's summary judgment in favor of the defendants in this 42 U.S.C. Sec. 1983 action.  Diaz alleged violations of his constitutional rights stemming from his prosecution in federal court for possession of cocaine with intent to distribute, and the termination of his employment at U.S. West Communications.  We review de novo,  Darring v. Kincheloe, 783 F.2d 874, 876 (9th Cir.1986), and we affirm.


3
* Discovery


4
Diaz argues that the district court abused its discretion by denying his request for an enlargement of time to conduct discovery and his Fed.R.Civ.P. 56(f) motion to stay summary judgment to allow further discovery.  This argument fails.


5
The record reveals that the district court granted Diaz one extension of the discovery deadline, and that Diaz had a total of six months in which to conduct discovery.  Moreover, Diaz never demonstrated what specific facts he sought to discover that would have raised a genuine issue of material fact.  Given this record, we find no abuse of discretion in the district court's decision to prohibit further discovery.   See Harris v. Duty Free Shoppers Ltd. Partnership, 940 F.2d 1272, 1276 (9th Cir.1991) (district court's refusal to permit additional discovery reviewed for abuse of discretion;  "party seeking discovery bears the burden of showing what specific facts it hopes to discover that will raise an issue of material fact").

II
Summary Judgment

6
Diaz contends that the district court erred by granting summary judgment in favor of the defendants.  We disagree.  In an opinion filed on March 3, 1993, the district court carefully reviewed each of Diaz's claims and determined that the defendants were entitled to summary judgment.  We affirm the judgment for the reasons stated in the district court's opinion.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3